Title: Meinert & Cie. to the American Commissioners, 9 June 1778
From: Meinert & Cie.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
Nantes le 9 Juin 1778
Nous avons l’honneur de vous accompagner ci Joint une requete, qui nous a etée envoyée par un malheureux Prisonnier à Brest, pour lequel ou bien sa liberté nous nous interressons, raport à sa nombreuse famille. Daignés Messieurs nous faire part de vos intentions dans la correspondence que vous tiendrés avec Monsieur J.D. Schweighauser. Nous sommes avec respect, Messieurs, Vos très humbles et tres obeissants serviteurs
Meinert ET Compagnie
 
Addressed: A Messieurs / Messieurs B. franklin / A. Lee / et J. Adams / Ministres Plenipotentiaires des Etats / unis de l’amerique à la Cour de france / à Passy près Paris
